—Appeal by defendant, as limited by his motion, from an amended sentence of the Supreme Court, Kings County, imposed September 27, 1977, upon revocation of a previously imposed sentence of probation, *662upon his plea of guilty to having violated the terms of his probation, the amended sentence being an indeterminate term of imprisonment with a maximum of seven years. Amended sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of imprisonment with a maximum of five years. As so modified, amended sentence affirmed. In view of the statement made by the sentencing Justice at the time he placed the defendant on probation, the amended sentence was excessive to the extent indicated herein. Shapiro, J. P., Cohalan, Hargett and Martuscello, JJ., concur.